Citation Nr: 0503091	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-28 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service connected 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for service connected 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an effective date earlier than January 2, 
2001, for the award of 10 percent ratings for chondromalacia 
of each knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel
INTRODUCTION

The veteran had active service from November 1975 to August 
1976.

This appeal arises from an October 2001 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs which assigned separate 10 
percent ratings for service connected chondromalacia of both 
knees.  Although the condition had been service connected 
since August 31, 1976, it was previously assigned a zero 
percent (noncompensable) rating.  In addition, the appeal 
arises from a February 2002 decision by that RO that assigned 
an effective date of January 2, 2001, for the 10 percent 
ratings for each knee.

The Board notes that in October 2002, the veteran submitted a 
VA Form 21-22, appointing the American Legion as his 
representative in this claim.  In October 2003, the RO 
received a letter from an attorney, asserting that she had 
been retained to represent the veteran.  The veteran's 
Substantive Appeal was attached.  He informed the RO that he 
wished to testify before a member of the Travel Board and 
also that he had retained an attorney.  However, the veteran 
did not submit another VA Form 21-22 appointing this private 
attorney as his representative.  In January 2004, the RO sent 
the veteran a letter asking whether he wanted to attend an 
in-person hearing or a have a videoconference hearing 
instead.  The letter also informed the veteran that he must 
submit a VA Form 21-22 in order to appoint an attorney.  The 
veteran did not submit this form and no further 
correspondence was received from a representative other than 
the American Legion.  Consequently, the Board finds the 
American Legion is the veteran's appointed representative.  
That power of attorney is valid until specifically revoked or 
another power of attorney form is completed - neither of 
which is present in this case.

In September 2004, the RO received a written withdrawal of 
the veteran's request for a Travel Board hearing.  There are 
no subsequent requests for a hearing in the claims file.




FINDINGS OF FACT

1.  The veteran's chondromalacia of the left knee is 
primarily manifested by mild pain and slight limitation of 
motion with flexion, resulting in no more than a mild level 
of functional loss.

2.  The veteran's chondromalacia of the right knee is 
primarily manifested by mild pain and slight limitation of 
motion with flexion, resulting in no more than a mild level 
of functional loss.

3.  There is no evidence of subluxation, dislocation, or 
instability of either knee, and x-rays show no bone or joint 
pathology for either knee. 

4.  The veteran's claim of entitlement to increased ratings 
for chondromalacia of both knees was received on January 2, 
2001.   

5.  In the year prior to January 2, 2001, there is no 
evidence of objective findings as to the severity of the 
veteran's knee conditions. 


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for chondromalacia of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.10, 4.40,4.45, 4.71, 4.71a, Diagnostic Code 
5257 (2004).

2.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for chondromalacia of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.10, 4.40,4.45, 4.71, 4.71a, Diagnostic Code 
5257 (2004).

3.  There is no legal basis to assign an effective date 
earlier than January 2, 2001, for the award of separate 10 
percent ratings for chondromalacia of each knee.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(o) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

The veteran asserts that an increased rating is warranted for 
his chondromalacia of the right and left knee. The Board 
notes that in November 1976, the RO granted service 
connection and assigned a noncompensable rating for 
chondromalacia of both knees.  In October 2001, the rating 
was increased to 10 percent for each knee.  The veteran filed 
a notice of disagreement with this decision and subsequently 
perfected his appeal.  Thus, the issue on appeal is whether 
the veteran is entitled to a rating greater than 10 percent 
for his knee condition.  

The veteran's service medical records indicate that he 
complained of right knee pain in June 1976.  The examiner's 
impression was chondromalacia.  There was no effusion or 
giving way, but there was slight crepitus.  In July 1976, the 
veteran was diagnosed with chondromalacia and assigned to 
limited duty.  An August 1976 clinical record indicates 
bilateral moderate chondromalacia, right greater than left.  
The veteran was again assigned to limited duty due to his 
knee condition.  Finally, the veteran's separation 
examination notes a painful right knee. 

Post-service, the veteran underwent a VA examination in 
December 1976.  The veteran reported pain mostly in the right 
knee, with rare episodes of locking, stiffness, and weakness.  
There was no swelling and little discomfort in the left knee.  
There were no abnormalities found on X-ray and there was no 
evidence of effusion or crepitus.  

In 1983, the veteran sought treatment from a private 
orthopedist.  In July, the veteran had swelling in his right 
knee.  He told the physician that he had pain in his right 
knee during his military service, but no difficulties for the 
last seven or eight years.  However, at the time of this 
examination, he had effusion and mild tenderness.  In October 
he returned, telling the physician he heard a loud pop after 
kneeling on his left knee.  He complained of pain and 
effusion.  An examination revealed marked tenderness over the 
medial joint line with a positive spring sign and mildly 
positive McMurray's sign.  There was evidence of internal 
derangement.  He was diagnosed with a torn medial meniscus in 
his left knee.  As a result, he underwent an arthroscopy and 
partial meniscectomy of the left knee.  In November 1983, the 
veteran was admitted to the hospital with severe right knee 
pain.  He underwent an arthroscopy and partial meniscectomy 
of the right knee.

VA outpatient treatment records show that in March 1993, the 
veteran complained of pain, mostly in the right knee.  He did 
not have instability, locking, or effusion of either knee.  
Again, no abnormalities were noted on X-ray.  

In February 2001, the veteran sought treatment from another 
private physician.  He continued to have bilateral knee pain 
and popping.  An examination revealed full flexion and 
extension in both knees with no significant effusion.  X-rays 
showed that the patella was centered on both knees, although 
both femoral grooves were shallow.  The veteran was treated 
with anti-inflammatory medications and physical therapy.

In September 2001, the veteran underwent another VA 
examination.  The examiner reported that the veteran had 
subpatellar pain on patellar grinding bilaterally.  The range 
of motion of both knees was 135 degrees of flexion and 0 
degrees of extension.  There was no fluid or instability.  
The veteran could only squat to 70 percent of the normal 
range and this was reduced by another 10 percent after he 
performed several squats.  There was no evidence of weakness 
or incoordination, but there was pain with repetitive motion 
and range of motion was limited by pain.  The examiner 
diagnosed the veteran with bilateral chondromalacia patella, 
usually mild expect when climbing stairs or kneeling, and 
mild capsulitis of both knees.  The examiner attributed the 
capsulitis to the veteran's left knee surgery and possible 
internal derangement of the right knee.  He did not feel that 
these conditions were related to the veteran's service 
connected disability.  However, he felt that most of the 
veteran's problems were caused by his chondromalacia patella.

In December 2001, the veteran again sought treatment from a 
private physician.  He complained of pain in both knees after 
kneeling.  An examination revealed tenderness with 
patellofemoral compression, but no significant effusion.  X-
rays revealed bilateral patellofemoral arthosis with mild 
spur formation in the medial femoral condyle.  In February 
2002, the veteran was given cortisone injections which 
relieved some of his pain.  An X-ray of the right knee in 
March 2002 indicated a small oblique tear of the posterior 
horn of the medial meniscus and small joint effusion.

In March 2002, the veteran underwent addition surgery on his 
left knee to repair a torn medial meniscus with a large 
portion of the posterior horn flipped into the intercondylar 
notch.  In June and July 2002, the veteran was treated with 
Hylagen injections to the left knee.  Although he continued 
to have stiffness and discomfort in the mornings and there 
was joint line tenderness and mild crepidation, there was no 
effusion or synovitis.

In January 2004, the veteran underwent another VA 
examination.  The veteran could only squat to 30 percent of 
the normal range before pain prevented him from going 
further.  His range of motion was 110 degrees of flexion and 
0 degrees extension on the left, 115 degrees flexion and 0 
degrees extension on the right.  There was no fluid or 
instability.  The examiner diagnosed the veteran with chronic 
capsulitis, chondromalacia patellae, and possible internal 
derangement.  The examiner noted that "none of the DeLuca 
provisions apply" except pain, which caused an additional 
10-degree loss of range of motion.  The veteran's pain 
increased with prolonged periods of standing or walking.

The veteran's private physician also wrote to the RO in 
January 2004.  He stated that the veteran was again being 
considered for surgery to repair a meniscal tear in the right 
knee.  He wrote that the veteran's disability was 
significantly exacerbated by his meniscal injury in March 
2002.  In addition, the physician noted that the veteran 
might need to undergo total knee arthroplasty in the future.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, such as in this case, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare-ups.  The Board 
notes that the guidance provided by the Court in DeLuca must 
be followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59

The veteran's chondromalacia of the right and left knee was 
rated under Diagnostic Code (DC) 5257 by analogy to 
impairment of the knee.  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin. 38 C.F.R. § 
4.20.

Under DC 5257, the veteran has been assigned a disability 
rating of 10 percent for each knee, which is warranted for 
slight recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate recurrent 
subluxation or instability.  Subluxation of the patella is 
"incomplete or partial dislocation of the knee cap."  
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  Diagnostic Code 5257 is not predicated on 
loss of range of motion.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  As noted above, there was no evidence of 
even slight instability or subluxation shown on examination.  
Therefore, a higher rating clearly cannot be assigned under 
this code.  However, given the veteran's continued pain, he 
has been given a compensable rating of 10 percent for each 
knee.

Moreover, the Board cannot conclude that the severity of the 
veteran's right or left knee impairment is more than slight.  
The objective medical evidence has intermittently shown mild 
symptoms such as tenderness.  Normal range of motion for the 
leg is zero degrees of extension and 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II.  The veteran has consistently 
had, at best, mild limitations in this respect.  See 
September 2001 VA examination report (0 degrees of extension 
to 135 degrees of flexion for both knees), January 2004 VA 
examination report (0 degrees of extension to 110 degrees of 
flexion for both knees).  Essentially, there are no abnormal 
findings that would support a conclusion that he has a 
moderate disability, such as is needed for assignment of a 
higher rating.  

The veteran clearly has additional functional impairment due 
to pain, but none of the other DeLuca factors.  While the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not provide a separate 
rating for pain in this case.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  Despite the veteran's complaints, the 
recent medical evidence shows that he is, at most, mildly 
disabled from a functional standpoint.  There are no findings 
of quadriceps atrophy, suggesting he remains able to use 
these muscles normally.  His gait is normal, and he does not 
use supportive devices.  The current 10 percent rating 
adequately compensates the veteran for his knee disabilities.  
Any limitations that the veteran experiences are clearly not 
persistent since some examinations have shown little 
disability.  

The Board must also consider the possibility of a higher 
rating under any other potentially applicable diagnostic 
code, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
addition, there were no findings of ankylosis on examination.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  Thus, the veteran is not be 
entitled to an increased rating under DC 5256 for ankylosis.  
In addition, there is no evidence of a dislocated cartilage 
as would be necessary under DC 5258.  Finally, the veteran 
does not have flexion limited to 60 degrees or extension 
limited to 5 degrees of either leg to warrant application of 
DC 5260 and 5261.  "Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating." 38 
C.F.R. § 4.7 (2004).   In this case, the veteran's symptoms 
are not so severe as to approximate, or more nearly 
approximate, the criteria for an evaluation in excess of 10 
percent under DC 5257.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and the 
impairment resulting from the veteran's chondromalacia of 
both knees disability warrants no higher than a 10 percent 
rating.  As the preponderance of the evidence is against his 
increased rating claims, the benefit of the doubt rule 
enunciated in 38 C.F.R. § 5107 (b) is not applicable.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  
Accordingly, the claims must be denied.

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address for referral where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question. VAOPGCPREC 6-96 (Aug. 16, 1996).  While 
there is evidence that the veteran has had several surgeries 
due to his disability, there is nothing to suggest that there 
has been any interference with employment above and beyond 
that contemplated by the current rating, which, it is 
emphasized, contemplates some industrial impairment.  In 
fact, in January 2004, a VA examiner noted that the veteran 
worked as a shopkeeper and he is able to do the activities of 
daily living.

II. Entitlement to an Earlier Effective Date for Increased 
Ratings

On March 26, 1993, the veteran filed a claim for an increased 
disability rating for his service-connected chondromalacia of 
the left and right knee.  The claim was denied in July 1993, 
and the veteran did not appeal the decision.  


The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The effective date of an 
award of increased compensation can be the earliest date as 
of which it was ascertainable that an increase in disability 
has occurred, if the application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997).  
The award of an increased rating should normally be effective 
either on the date of receipt of the claim or on some date in 
the preceding year if it was ascertainable that the disorder 
had increased in severity during that time.  See also 
VAOGCPREC 12-98.

There is no doubt the veteran filed a claim for an increase 
that was received on January 2, 2001.  There are no medical 
records for treatment for the veteran's knee conditions dated 
prior to February 2001.  He has never alleged that he 
received any treatment for the knees between 1993 (date claim 
last considered and 2001).  It is not alleged that the 
veteran filed a claim for an increase, or any other type of 
claim, between the last denial of the claim for an increase 
in 1993 and the 2001 claim.  Therefore, the earliest possible 
effective date that could legally be granted would be one 
year prior to the date of claim.  However, there must be some 
evidence showing that the disability had increased in 
severity within the prior year and warranted a higher rating.  
In this case, there is none.

The veteran submitted an NOD requesting retroactive benefits 
from the time of his first request.  Presumably, this implies 
his first request for VA compensation benefits, which was 
received in 1976.  However, he did not disagree with the 
November 1976 rating decision that granted service connection 
for chondromalacia of both knees, assigning a zero percent 
rating.  He then did not disagree with the July 1993 rating 
decision that denied his claim for an increase.  There was no 
further correspondence until receipt of the January 2001 
claim.  The veteran has not alleged that there was any clear 
and unmistakable error in an earlier decision, and those 
decisions are final. 

In fact, even if there was medical evidence showing increased 
disability, unless that evidence was specifically dated in 
the year before receipt of claim, such facts would not 
warrant assignment of an earlier effective date.  It is 
undisputed that the veteran did not file a claim for an 
increase between the rating decision in 1993 and the January 
2001 claim.  The lack of objective findings concerning 
treatment in the year prior to his claim for an increase 
preponderates against a conclusion that he had increased 
disability.

Based on the foregoing, the Board finds that the RO 
established the earliest effective date permitted under the 
law based on the veteran's January 2, 2001 claim. The 
preponderance of the evidence is against the veteran's claim, 
and the veteran is not entitled to an effective date for the 
grant of increased ratings for chondromalacia of both knees 
January 2, 2001.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule enunciated 
in 38 C.F.R. § 5107 (b) is not applicable.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  Accordingly, 
the claim must be denied.

III. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there has been a change in the law applicable to veterans' 
claims for benefits.  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curium order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2004).  


The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's October 2001 decision that the criteria 
for entitlement to increased ratings for chondromalacia of 
both knees had been met.  This notice also informed the 
appellant of the reasons and bases for the RO's decision.  In 
July 2001, the veteran received notice of the VCAA and a 
description of what the evidence must show to establish 
entitlement to service connection.  Subsequent to the RO's 
January 2001 decision, the veteran received a June 2004 VCAA 
notice explaining what the evidence must show to establish 
entitlement to increased ratings.  Finally, the veteran 
received statements of the case which further described the 
standard for adjudicating his claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

The Board concludes that the discussions in the RO decision, 
the VCAA letters, and SOCs sent to the appellant notified him 
of the information and evidence needed to substantiate the 
claim and complied with VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2004).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made in October 
2001, after the veteran received VCAA notice in July 2001.  
Although the letter referenced a claim to service connection, 
the RO's July 2001 letter also notified the veteran of VA's 
duty to develop his claim pursuant to the VCAA's provisions, 
to include the duties to develop for "such things as medical 
records, employment records, or records from other Federal 
agencies" and "evidence necessary to support your claim."  
Thus, it was sufficient to provide notice for the subsequent 
claims for increased ratings and an earlier effective date.  
See VAOPGCPREC 8-2003 [if, in response to notice of its 
decision on a claim for which VA has already given section 
5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue].  Furthermore, the two 
VCAA notices, combined with the statements of the case, 
clearly comply with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC).  In addition, the RO obtained the veteran's 
treatment records from VA and private medical facilities.  
Finally, the veteran has been afforded VA examinations 
covering the disability in issue.  Therefore, another remand 
for still another medical examination or opinion is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2004); Wells v. Principi, 326 F.3d 
1381, 1384 (Fed.Cir. 2003).  

The Board notes that the veteran's representative has asked 
that the case be remanded for another examination, arguing 
that statements recently received from the veteran 
demonstrate the disability is worse.  Reexamination will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. § 3.327(a) (2004).  Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect.  Id.  In this case, there is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's knee disorders since he was 
last examined.  There are no records suggesting an increase 
in disability has occurred as compared to the prior VA 
examination findings, and the veteran's statements, standing 
alone, do not imply the disability has worsened such as to 
warrant a new examination.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  

Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.  In the circumstances of this 
case, further development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.


ORDER

Entitlement to an increased rating for chondromalacia of the 
left knee, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased rating for chondromalacia of the 
right knee, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an effective date earlier than January 2, 
2001, for the award of 10 percent ratings for chondromalacia 
of each knee is denied.  


	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


